         Case 1:20-cr-00160-MKV Document 358 Filed 05/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                                  DOC #:
                                                                            DATE FILED: 
                       -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, SETH                                 S6 20-cr-00160 (MKV)
 FISHMAN, LISA GIANNELLI, JORDAN
 FISHMAN, RICK DANE, JR., CHRISTOPHER                                    ORDER
 OAKES, JASON SERVIS, KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR., ALEXANDER CHAN,
 and REBECCA LINKE,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the letter [ECF No. 355] dated May 6, 2021 from Andrew

Feldman, counsel to defendant Seth Fishman, advising that he and certain defendants are

“contemplating a [m]otion to [r]ecuse” the Court, and a letter [ECF No. 356] dated May 7, 2021

from counsel for the Government outlining certain case management proposals. The issues

raised in these letters will be discussed at the conference in thLV case on Friday, May 14, 2021.

Any motion seeking recusal must be filed on or before 12:00PM on Thursday, May 13, 2021.

       As previously noted [ECF No. 357], the conference will be conducted by

videoconference. Links to access the conference have been sent to counsel for the Parties. Press

and other interested parties can join by phone by dialing 917-933-2166 and entering Conference

ID 910412302.



SO ORDERED.


                                                      _________________________________
                                                      ________
                                                            _ _________________
                                                            __          _    _____
                                                                                __
                                                                                ________
                                                                                      ____
Date: May , 2021                                            MARY
                                                             M ARYYK KAYA VYS
                                                                        AY VYSKOCIL
                                                                             Y KOCIL
      New York, NY                                          United
                                                            United States
                                                                    tates District Judge
                                                                   Sta

                                                 1
